Title: To George Washington from Major John Clark, Jr., 18 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Lewis’s [Newtown Square, Pa.] 18th Decr 1777

I wrote you sometime since, concerning some Provision I had sent by a Spy, taken by Warners Militia, & deposited in the hands of Col. Rankin—Your Excellency was kind enough to request me to give General Potter, a state of the matter, & let him know, “’twas your desire, that it shou’d be delivered to the guard,” all this has been done by me, Mr Trumbal waited on him Yesterday, but to no purpose, with a letter for me according to your desire why your Orders have not been complied with I know not? Mr Trumbal sent the provision at my request, & by my Orders, before the Enemy moved up to attack you at White marsh—I expected the design, & anxious to get information, the route they intended, & their numbers &ca prevailed on this Gent., to permit an acquaintance to go in with his Chair—Money would not tempt him, he said he had upwards of 20 in Family in the Country, & several in Town the latter no provision except Flower & Potatoes Vide an extract of a Letter sent you about that time—& if I wou’d consent to his sending a little Beef & Butter[—]The Provision maybe thought by some to be a great deal, but, the information I should have recd would have been fully adequate—he wou’d engage to get me the necessary information to which I readily consented, & a part was to been given to Mrs Williams, mother, of Major Williams, a prisoner with the Enemy in Philada—& thus because every ignoramus in the Militia, is not made

acquainted with the secret designs of the Army—he will raise a clamour against an innocent Man—but this is not all—a private difference has subsisted between Col. Warner, & Mr Trumbal, & the former, has been imprudent enough to discover it—I wrote him & informed him ’twas me, that was to blame (if any one) but finding himself disappointed in getting Trumbal under a Guard which he sent, & countermanded by me—He never answer’d my Letter, but said he shou’d have me tried by a Court martial—& I have taken no further notice of him—had he been a Gent., he wou’d have excused Trumbal on the reception of my Letter & blamed me but this he did not chuse in a Gent. like manner—& returned the provision—but the true state of the case is, the Militia have discoverd an itch to monopolise the Articles to their own use, & Mr Trumbal says he is well informed they have sold the Butter at a Dollar a pound—their times are nearly or perhaps quite expired & their Officers think to screen themselves from not making restitution of the Provision to the owner, they cannot plead Ignorance, I repeatedly wrote to Col: Rankin & informed him ’twas sent by me, & made a demand of it—they now accuse Trumbal with having bought a large quantity of Cheese & other provision in the Country, & that he has repeatedly sent into Philada, the former he acknowledges, & ’tis for the use of his Family here, the latter he denies, & I believe very justly—he is willing to undergo any trial—however he might have been guilty heretofore, ’tis no reason the provision sent by my Orders shou’d be detaind—my feelings on this occasion are not a little wounded—after having given him my word & honor there was no danger to be apprehended from our Army—’tis making me appear in a contemptuous light—my word will not be taken hereafter—& let me assure you, I have received from this Gent. every intelligence I cou’d wish, consider his situation ready to be devoured by the violent Whigs—there is no making known his reasons, or he is ruined by one party Whigs, or the other one Tories, he is sensibly injured—I beg leave to recommend him to your Excellency as worthy your compassion—& that the Articles may be restored him—I am sorry those troublesome Gentry, have occasioned me to write you so often on this head—One thing I must not omit telling you, the person who carried the provision, was a delicate sensible Woman—She took a few Chesnuts to give the Children, among those a pint measure to get mended—the Guard who took her, insisted ’twas to retail them to the Enemy—one of them (whom she knows) rode in the Chair—to escort her to the Colonel—going along, treated her with rude language, & offered on the road if she wou’d permit him to use certain freedoms with her, (which her modesty & virtue wou’d not admit) he wou’d let her pass to the Enemy, with the Provision

—her delicacy wou’d not permit her to tell me—but she informed her husband & ’tis from him I have it & she will swear it she says—If this is conduct becomeg Freemen, then farewell Virtue—Religion, & Liberty—At Mr Trumbals request, (last Night) I have given you a true state of facts—equity & good conscience require I shou’d pay him for the Provision, if ’tis not delivered up. I am Your Excellency’s Obedt & Faithful

Jno. Clark Jun.

